DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 31-49 in the reply filed on 2/18/2022 is acknowledged.  The traversal is on the ground(s) that the special technical features of a sealing interface and a bore having complementary formation.  This is not found persuasive because Sturm’s Figure 1 shows a sealing interface between the between the bore (10/18) of the fitting (1/16) and the terminal (6), wherein the terminal includes a projecting formation (8) extending radially outwardly and at least one complementary formation (the shaded portion of the fitting shown just above 8 in Figure 1) extending radially inwardly from the bore (10/18), because the formation (8) and the fitting portion located above 8 are in contact they are considered to be engaged.  The feature of a sealing interface and bore with complementary formation are taught by Strum so there is no special technical feature. Additionally there is no special technical feature in claim 31, as set forth in the rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 50-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/18/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-35, and 38-44 are rejected under 35 U.S.C. 103 as being unpatentable over Kenworthy [US2011/0193339] in view of Weisbond et al. [US2006/0202471, “Weisbond”].
Kenworthy discloses a liner bridge for a lined pipeline, the liner bridge comprising: a tubular wall (sleeve 3); at least one electrofusion element (heating coils 4); a terminal (5) having a contact end exposed to the inward side of the wall for conducting electricity to the or each electrofusion element (4) (paragraph 0007-0009, 0025; Figure 1).  Kenworth would include an opening for the terminal, but does not disclose a bore extending though the wall from an inward side to an outward side, wherein the terminal is in the bore, and a sealing interface comprising at least one projecting formation of the thermal and at least one complementary formation of the bore. 
Weisbond discloses a joining system. Weisbond discloses the system includes a tubular wall with a bore (182 and 184) extending through the wall from an inward side to an outward side (Figures 3A-C; paragraph 0041); a terminal (500) fitted in each bore (Figure 3A-C; paragraph 0041); and a sealing interface between the terminal (500) and the surrounding bore (182/1084); wherein the sealing interface comprises at least one projecting formation of the terminal extending radially outwardly with respect to the bore and at least one complementary formation of the bore extending radially inwardly with respect to the bore, engaged with the or each projecting formation of the terminal (Figure 3C). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the liner bridge of Kenworthy by including a bore extending from the inward to outside side, terminal inserted into the bore, wherein a sealing interface comprises a projecting formation of the terminal and a complementary formation of the bore engaging with the projecting formation as taught by Weisbond in order to provide a secure connection between the terminal and the tubular wall. 
With respect to claim 32, Weisbond discloses each projecting formation extends continuously and circumferentially around the terminal (Figure 3C). 
With respect to claim 33, Weisbond discloses each projecting formation is integral with the terminal (Figure 3C). 
With respect to claim 34, Weisbond discloses each complementary formation extends continuously and circumferentially around the bore (Figure 3C). 
With respect to claim 35, Weisbond discloses each complementary formation is integral with the wall defining the bore.
With respect to claim 38, Weisbond discloses a castellated side profile of the terminal comprises at least two projecting formations spaced along the terminal and a recess defined between and separating those projecting formations (Figure 3C). 
With respect to claim 39, Weisbond discloses the castellated side profile is a sawtooth profile (Figure 3C). 
With respect to claim 40, Weisbond discloses the bore is expanded radially outwardly from an initial diameter by the presence of the terminal and the terminal is wider at the recess than the initial diameter of the bore (Figure 3C). 
With respect to claim 41, Weisbond discloses the bore is expanded radially outwardly from an initial diameter by the presence of the terminal and the terminal is wider at the or each projecting formation than the initial diameter of the bore (Figure 3C). 
With respect to claim 42, Weisbond discloses each complementary formation of the bore is defined by radially-inward resilient relaxation of the radially-expanded bore around the or each projecting formation of the terminal (Figure 3C). 
With respect to claim 43, Weisbond discloses the tubular wall is of resilient material that conforms to the or each projecting formation of the terminal (Figure 3C). 
With respect to claim 44, Weisbond discloses the terminal comprises a head that defines the contact end and the projecting formation, and a stem that extends along the bore and is narrower than the bore, defining an annular space between the stem and the bore (Figure 3C). 
Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kenworthy, Weisbond, and further in view of Barfield [US5697143]. 
Kenworthy as modified discloses a liner bridge. Applicant is referred to paragraph 5 for a detailed discussion of Kenworthy as modified. Kenworth and Weisbond disclose a terminal, but do not disclose a contact end portion of the terminal has a taper that narrows the terminal from a projecting formation toward the contact end; and the complementary formation of the bore defines a correspondingly-tapered seat. 
Barfield discloses a terminal (7) with a contact end portion of the terminal has a taper that narrows the terminal from a projecting formation toward the contact end; and the complementary formation of the bore defines a correspondingly-tapered seat (Figure 1A-1B). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the liner bridge of Kenworth to include a tapered contact end and correspondingly tapered seat as taught by Barfield in order to ensure the contact end of the terminal is secure and positioned fully into the tubular wall. 
With respect to claim 37, Barfield discloses the contact end portion of the terminal and the complementary formation of the bore are frusto-conical (Figures 1A-B). 
Claims 45, 46, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Kenworthy, Weisbond, and further in view of Tamura et al. [US5861577, “Tamura”]. 
Kenworthy as modified discloses a liner bridge. Applicant is referred to paragraph 5 for a detailed discussion of Kenworthy as modified. Kenworthy and Weisbond fail to disclose a sealing mass between the terminal and the bore. 
Tamura discloses a seal structure for an electrical conductor (2) passing through a bore (5).  Tamura discloses the annular space between the conductor and the bore is filed with a sealing mass (3) and wherein an adhesive is between the sealing mass and the bore (column 19, lines 1-11). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the liner bridge of Kenworthy to include a sealing mass and adhesive between the conductor (terminal) and the bore as taught by Tamura in order to ensure a material transported within the liner bridge does not contact the heating elements or escape from the liner bridge though the bore. 
With respect to claim 46, Tamura discloses the sealing mass extends though the entire bore, therefore when implement in structure of Kenworthy as modified the sealing interface comprises a sealing mass in the bore at an end of the terminal opposed to the contact end.
With respect to claim 48, Tamura discloses the sealing interface comprises adhesive disposed between the terminal and the bore (column 19, lines 1-11). 
With respect to claim 49, Tamura discloses including the adhesive, and when implemented in the structure of Kenworthy as modified the adhesive is disposed between the projecting formation of the terminal and the complementary formation of the bore.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Kenworthy, Weisbond, and further in view of Pionetti et al. [US2013/0114945, “Pionetti”].  
Kenworthy as modified discloses a liner bridge. Applicant is referred to paragraph 5 for a detailed discussion of Kenworthy as modified. Weisbond discloses a bore, but Kenworthy and Weisbond fail to disclose the bore as aligning with a circumferential groove. 
Pionetti discloses a liner bridge. Pionetti discloses the heating elements (6) and bore for terminal are located at circumferential groove formed in the outward side of the liner bridge (Figure 1D; paragraph 0140). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the liner bridge of Kenworthy by placing the heating elements and bore at a position of a circumferential groove around the liner as taught by Pionetti in order to ensure a fit between the liner and pipeline while providing space for the terminal and heating elements to be included with the tubular wall. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
June 18, 2022